DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 10/18/2022, amended claims 1-6, 11, 16-18 and 20 are acknowledged. The following new and reiterated grounds of rejection are set forth:
	Applicant’s arguments, filed 10/18/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/18/2022, and thus rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1-20 are the current claims hereby under examination.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered.
Regarding Applicant’s arguments that the claims and specification overcome the current objections, the Examiner agrees and withdraws the current objections.
Regarding Applicant’s arguments that the amendments to the claims overcome the current 112(a) and 112(d) rejections, the Examiner agrees and withdraws the current 112(a) and 112(d) rejections.
Applicant’s arguments with respect to independent claim(s) 1, 5 and 11 and the claims dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined below.

Specification
The disclosure is objected to because of the following informalities:  
In paragraph [0024], line 6, ”SiO2” should read ”SiO2” 
In paragraph [0024], line 7, ”B2O3” should read ”B2O3”
In paragraph [0024], line 8, ”Al2O3” should read “Al2O3”
In paragraph [0024], line 9, ”R2O” should read “R2O”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, further in view of Aneas (US Patent 10,729,854), hereinafter Aneas, further in view of Julien (US Patent 9,682,526), hereinafter Julien, and further in view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter.

Regarding claim 1, Hoyle teaches a container (vial 12; fig 3) for accommodating pharmaceutical compositions (“vial 12 is filled with medication 16” [col 3, line 23]), comprising: 
a hollow cylindrical body (vial 12; fig 3) havinq a constant outer diameter along its length (“The vial 12 is a generally cylindrical glass container (calibrated or un-calibrated) with one open end” [col 3, lines 34-35]; fig 3 shows the vial having a constant outer diameter; see annotated fig), with an open end (“The vial 12 is a generally cylindrical glass container (calibrated or un-calibrated) with one open end formed by a vial edge 13” [Col 3, line 34-36]; see annotated fig) and a closed end (fig 3; see annotated fig) opposite to the open end, the open end and the hollow cylindrical body (vial 12; fig 3; see annotated fog) being configured to receive a plunger (“The filled vial 12 is generally sealed with a slidable elastomeric or rubber stopper 18” [ col 3, lines 41-42]; see annotated fig) that is slidable relative to the hollow cylindrical body from the open end to the closed end (“The distal end of the syringe barrel 20 is generally open and has a diameter large enough to facilitate the vial 12 sliding within the barrel.” [col 3, lines 66-67, col 3, line 1]), the 
    PNG
    media_image1.png
    936
    322
    media_image1.png
    Greyscale
closed end being closed by a bottom portion (fig 3; see annotated fig), the hollow cylindrical body and the bottom portion being formed integrally and of a common material, which is a glass or polymer material (“The vial 12 is a generally cylindrical glass container” [Col 3, line 34]; a person having ordinary skill in the relevant art would readily recognize Hoyle’s vial, without departing from the spirit and broader aspects of the invention, is capable of being made from thermoplastic; “Various alterations and changes can be made without departing from the spirit and broader aspects of the invention as defined in the appended claims” [col 7, lines 27-29]; “the syringe barrel is…constructed of a moldable thermoplastic” [col 3, lines 64-66]; “the syringe housing is glass instead of plastic” [col 4, lines 5-6]) 
Hoyle does not explicitly teach the hollow cylindrical body having an inner surface, a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm; a length to outer diameter ratio between 3:1 and 15:1. Aneas teaches these limitations. Aneas constitutes analogous art because Aneas pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of a container for accommodating pharmaceutical compositions (“This invention also relates to an assembly forming an injectable product reservoir for an injection pen.” [col 1, lines 14-16]).
Aneas teaches the hollow cylindrical body having an inner surface, a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]);
a length to outer diameter ratio between 3:1 and 15:1 (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed inventio to have modified the syringe of Hoyle to include the hollow cylindrical body having an inner surface, a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm, a length to outer diameter ratio between 3:1 and 15:1, as taught by Aneas. This modification would enable a specific, relatively small reservoir holding capacities and thereby the container having low leachability including a specific plunger outer dimensions with low leachability [col 1, line 32]. One of ordinary skill in the art could have pursed the known potential solutions such as one known cartridge dimension for another and the results of the solution would have been predictable. 
Hoyle, as modified by Aneas does not explicitly teach an average Zn-leachability of the inner surface of 0.00085µg/cm2 or less. Julien teaches these limitations. Julien constitutes analogous art because Julian pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of a container for accommodating pharmaceutical compositions (“flexible container assemblies and fluid paths to convey fluids or products such as pharmaceutical raw materials and pharmaceutical products.” [col 5, lines 65-67]).
Julien teaches an average Zn-leachability of the inner surface of 0.00085µg/cm2 or less (“the PVDF copolymer containing inner product contact layer multilayer tubing is free of leachable and extractable aluminum, calcium and zinc” [Col 14, lines 28-30]; “the inner thermoplastic layer 10 is the product contact layer” [col 7, lines 3-4]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant application to have modified the inner contact layer of the modified syringe of Hoyle to further include an inner product contact layer free of leachable and extractable aluminum, calcium and zinc as taught by Julien. This is because Hoyle teaches, at col. 3, lines 64-66, that the syringe barrel is capable of being made from moldable thermoplastics, such as medical grade polypropylene. The inner product contact layer taught by Julien can also be made from moldable thermoplastics. One of ordinary skill in the art could have substituted one known thermoplastic for another and the results of the substitution would have been predictable. Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of using a thermoplastic inner contact layer free of leachable and extractable aluminum, calcium and zinc as taught by Julien as the inner contact layer in the modified syringe of Hoyle would have yielded predictable results and resulted in an improved syringe having a chemically inert and improved compatible inner layer with pharmaceutical products. 
Hoyle as modified by Aneas and Julien does not explicitly teach an inner diameter between 4.65 mm and 27 mm. Streeter teaches these limitations. Streeter constitutes analogous art because Streeter pertains to the same field of endeavor as the subject matter of claim 1, which pertains to the field of a container for accommodating pharmaceutical compositions (“Proposed embodiments of such a system may for example include one or more cartridges containing one more drug candidates therein.” [para 0005]).
Streeter teaches an inner diameter (Di) between 4.65 mm and 27 mm (“Cartridge 432 can have an inner diameter of less than 1.0 mm, 1.0 mm to 2.0 mm, 2.0 mm to 3.0 mm, 3.0 mm to 4.0 mm, 4.0 mm to 5.0 mm, 5.0 mm to 6.0 mm, 6.0 mm to 7.0 mm, 7.0 mm to 8.0 mm, 8.0 mm to 9.0 mm, 9.0 mm to 10.0 mm, or larger than 10.0 mm.” [para 0199]). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the syringe of Hoyle to include an inner diameter (Di) between 4.65 mm and 27 mm, as taught by Streeter. Streeter teaches that these features assist in holding a specific volume of fluid and thereby accommodate a specific cartridge plunger [para 0008, 0197-0198]. One of ordinary skill in the art could have pursued the known potential solutions such as one cartridge dimension for another and yielded predictable results.

Regarding claim 3, modified Hoyle teaches the syringe according to claim 1. Modified Hoyle does not explicitly teach wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer. 
Julien teaches wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer (“such inner layer is composed of thermoplastic polyolefins” [Col 9, lines 35-36]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regarding claim 4, modified Hoyle teaches the syringe according to claim 1. Hoyle further teaches a plunger in the hollow cylindrical body at the open end (“when coupling of the stopper – piston – valve (axially slidable plug/plunger/valve assembly 17) and the shaft is completely achieved, this part turns into a piston, which compresses the medicinal liquid 12 the slot 19, which is held open by the tip 26, into the axial conduit 23” [Col 6, lines 14-18]).

Regarding claim 5, Hoyle teaches a container assembly (vial 12; fig 3) for accommodating pharmaceutical compositions (“vial 12 is filled with medication 16” [col 3, line 23]), comprising: a container having a hollow cylindrical body (vial 12) havinq a constant outer diameter along its length (“The vial 12 is a generally cylindrical glass container (calibrated or un-calibrated) with one open end” [col 3, lines 34-35]; fig 3 shows the vial having a constant outer diameter) with an open end (“The vial 12 is a generally cylindrical glass container (calibrated or un-calibrated) with one open end formed by a vial edge 13” [Col 3, line 34-36]) and a closed end (see fig 3) opposite to the open end (vial 12; fig 3), the closed end being closed by a bottom portion (fig 3), the hollow cylindrical body and the bottom portion being formed integrally and of a common material, which is a glass or polymer material material (“The vial 12 is a generally cylindrical glass container” [Col 4, line 34]), a plunger in the open end (rubber stopper 18; fig 3) to sealingly closing the inner surface of the open end to define sealed area (“The filled vial 12 is generally sealed with a slidable elastomeric or rubber stopper 18.” [Col 3, lines 41-42]), wherein the plunger is pierceable by a cannula (“The stopper 18 is at least partially threaded to facilitate engagement with the needle assembly 22, shown in FIG. 3” [col 3, lines 44-46]; fig 3) and is slidable on the inner surface from the open end towards the closed end (“The distal end of the syringe barrel 20 is generally open and has a diameter large enough to facilitate the vial 12 sliding within the barrel.” [col 3, lines 66-67, col 3, line 1]; “The vial stopper 18 engages the needle assembly 22 to administer the vial contents 16 through the needle 30.” [Col 6, lines 65-67]). 
Hoyle does not explicitly teach the hollow cylindrical body having an inner surface, a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm; a length to outer diameter ratio between 3:1 and 15:1. 
Aneas teaches the hollow cylindrical body having a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]); a length to outer diameter ratio between 3:1 and 15:1 (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include the hollow cylindrical body having an inner surface, a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm; a length to outer diameter ratio between 3:1 and 15:1 based on the teachings of Aneas, as a way to provide an easier of use syringe since it can be store discreetly and safety [Col 1, lines 28-30]. 
Hoyle, as modified by Aneas does not explicitly teach an inner surface of the container having an average Zn-leachability of 0.00085µg/cm2 or less. 
Julien teaches an inner surface of the container having an average Zn-leachability of the inner surface of 0.00135µg/cm2 or less (“the PVDF copolymer containing inner product contact layer multilayer tubing is free of leachable and extractable aluminum, calcium and zinc” [Col 14, lines 28-30]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include an inner surface of the container having an average Zn-leachability of the inner surface of 0.00085µg/cm2 or less based on the teachings of Julien, as a way to provide chemically inert and compatible with pharmaceutical products, [Col 7, lines 40-21] (Hoyle teaches in one embodiment the syringe housing is glass instead of plastic [col 4, lines 5-6]. Hoyle suggests the vial may be plastic (“Various alterations and changes can be made without departing from the spirit and broader aspects of the invention as defined in the appended claims” [col 7, lines 27-29])).
Hoyle as modified by Aneas and Julien does not explicitly teach an inner diameter between 4.65 mm and 27 mm.
Streeter teaches an inner diameter (Di) between 4.65 mm and 27 mm (“Cartridge 432 can have an inner diameter of less than 1.0 mm, 1.0 mm to 2.0 mm, 2.0 mm to 3.0 mm, 3.0 mm to 4.0 mm, 4.0 mm to 5.0 mm, 5.0 mm to 6.0 mm, 6.0 mm to 7.0 mm, 7.0 mm to 8.0 mm, 8.0 mm to 9.0 mm, 9.0 mm to 10.0 mm, or larger than 10.0 mm.” [para 0199]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include an inner diameter between 4.65 mm and 27 mm based on the teachings of Streeter, as a way to provide a fluid injection system to hold a specific volume of fluid [para 0008, 0198]. 

Regarding claim 6, modified Hoyle teaches the syringe according to claim 5. Modified Hoyle does not explicitly teach wherein the average Zn-leachability is 0.00135µg/cm2 or less. 
Julien teaches wherein the inner surface of the container has an average Zn-leachability is 0.00085µg/cm2 or less (“the PVDF copolymer containing inner product contact layer multilayer tubing is free of leachable and extractable aluminum, calcium and zinc” [Col 14, lines 28-30]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the average Zn-leachability is 0.00135µg/cm2 or less based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regrading claim 7, modified Hoyle teaches the syringe according to claim 5. Modified Hoyle does not explicitly teach wherein the inner surface has an average Mg-leachability of 0.04000µg/cm2 or less. 
Julien teaches wherein the inner surface has an average Mg-leachability of 0.04000µg/cm2 or less (the inventive tubing is essentially chemically inert, essentially free of leachable and extractable materials [Col 6, lines 10-12]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the inner surface has an average Mg-leachability of 0.04000µg/cm2 or less based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regarding claim 10, modified Hoyle teaches the syringe according to claim 5. Modified Hoyle does not explicitly teach wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer. 
Julien teaches wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer (“such inner layer is composed of thermoplastic polyolefins” [Col 9, lines 35-36]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, as applied to claim 1 above, and in further view of Forrester (US Publication 2006/0183957).

Regarding claim 2, modified Hoyle teaches the syringe according to claim 1. Modified Hoyle does not explicitly teach wherein the common material has a compaction of 200µm/100mm or less. 
Forrester teaches wherein the common material has a compaction of 200µm/100mm or less (“The foregoing results in Example 1 readily established the operability of the present process to stabilize lead and heavy metal bearing ash and scrubber residue thus reducing leachability to less than the regulatory limit. Given the effectiveness of the stabilizing agents and high pressure compaction in causing lead and metals to stabilize as presented in the Table 1, it is believed that an amount of the stabilization and compaction equivalent to less than 10% by weight of ash and scrubber residue mixtures should be effective.” [Para 0026]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the common material has a compaction of 200µm/100mm or less based on the teachings of Forrester, as a way of proactive leaching reduction means [Para 0015]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, as applied to claim 5 above, and in further view of Berger et al. (US Publication 2018/0080586).

Regarding claim 8, modified Hoyle teaches the syringe according to claim 5. Modified Hoyle does not explicitly teach further comprising a pressure compliance of at least 0.64N/mm2 x (inner diameter)2. 
Berger teaches further comprising a pressure compliance of at least 0.64N/mm2 x (inner diameter)2 (“The layers were pulled apart at a test speed of 50 mm/min while, simultaneously, a diagram of the required force in newtons versus the displacement in millimeters was recorded. This diagram was used to determine the separation resistance in newtons per milimetre which relates to the width of the adherent contact area.” [Para 0133]; “f) Leaching resistance: By means of the determination of leaching” [Para 0135]; Table 1). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include comprising a pressure compliance of at least 0.64N/mm2 x (inner diameter)2 based on the teachings of Berger, as a way of having high leaching resistance [Para 0007]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, as applied to claim 5 above, and in further view of Forrester (US Publication 2006/0183957).

Regarding claim 9, modified Hoyle teaches the syringe according to claim 5. Modified Hoyle does not explicitly teach wherein the common material has a compaction of 200µm/100mm or less. 
Forrester teaches wherein the common material has a compaction of 200µm/100mm or less (“The foregoing results in Example 1 readily established the operability of the present process to stabilize lead and heavy metal bearing ash and scrubber residue thus reducing leachability to less than the regulatory limit. Given the effectiveness of the stabilizing agents and high pressure compaction in causing lead and metals to stabilize as presented in the Table 1, it is believed that an amount of the stabilization and compaction equivalent to less than 10% by weight of ash and scrubber residue mixtures should be effective.” [Para 0026]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the common material has a compaction of 200µm/100mm or less based on the teachings of Forrester, as a way of proactive leaching reduction means [Para 0015]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 11-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, and in further view of Rubin et al. (US Patent 7,658,724).

Regarding claim 11, Hoyle teaches a container having a hollow cylindrical body (vial 12; fig 3) with an open end (“The vial 12 is a generally cylindrical glass container (calibrated or un-calibrated) with one open end formed by a vial edge 13” [Col 3, line 34-36]) and a closed end (fig 3; see annotated fig above) opposite to the open end (vial 12; fig 3), the closed end being closed by a bottom portion (see fig 3; see annotated fig above), the hollow cylindrical body and the bottom portion being formed integrally and of a common material, which is a glass or polymer material (“The vial 12 is a generally cylindrical glass container” [Col 4, line 34]); a plunger in the open end (“The filled vial 12 is generally sealed with a slidable elastomeric or rubber stopper 18” [ col 3, lines 41-42]; fig 3) to sealingly closing the inner surface of the open end to define sealed area (“The filled vial 12 is generally sealed with a slidable elastomeric or rubber stopper 18” [ col 3, lines 41-42]; fig 3), wherein the plunger is slidable on the inner surface from the open end towards the closed end (“The distal end of the syringe barrel 20 is generally open and has a diameter large enough to facilitate the vial 12 sliding within the barrel.” [col 3, lines 66-67, col 3, line 1]). 
Hoyle does not explicitly teach the hollow cylindrical body having a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm; a length to outer diameter ratio between 3:1 and 15:1. 
Aneas teaches the hollow cylindrical body having a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]); a length to outer diameter ratio between 3:1 and 15:1  (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe of Hoyle to further include the hollow cylindrical body having a length (L) between 35 mm and 120 mm, an outer diameter (DO) between 8.65 mm and 30 mm; a length to outer diameter ratio between 3:1 and 15:1 based on the teachings of Aneas, as a way to provide an easier of use syringe since it can be stored discreetly and safely [Col 1, lines 28-30]. 
Hoyle, as modified by Aneas does not explicitly teach an inner surface of the container having an average Zn-leachability of 0.00085μg/cm2 or less. 
Julien teaches an inner surface of the container having an average Zn-leachability of 0.00135μg/cm2 or less (“the PVDF copolymer containing inner product contact layer multilayer tubing is free of leachable and extractable aluminum, calcium and zinc” [Col 14, lines 28-30]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include an average Zn-leachability of the inner surface of 0.00085µg/cm2 or less based on the teachings of Julien, as a way to provide chemically inert and compatible with pharmaceutical products, [Col 7, lines 40-21] (Hoyle teaches in one embodiment the syringe housing is glass instead of plastic [col 4, lines 5-6]. Hoyle suggests the vial may be plastic (“Various alterations and changes can be made without departing from the spirit and broader aspects of the invention as defined in the appended claims” [col 7, lines 27-29])).
Hoyle as modified by Aneas and Julien does not explicitly teach an inner diameter between 4.65 mm and 27 mm.
Streeter teaches an inner diameter (Di) between 4.65 mm and 27 mm (“Cartridge 432 can have an inner diameter of less than 1.0 mm, 1.0 mm to 2.0 mm, 2.0 mm to 3.0 mm, 3.0 mm to 4.0 mm, 4.0 mm to 5.0 mm, 5.0 mm to 6.0 mm, 6.0 mm to 7.0 mm, 7.0 mm to 8.0 mm, 8.0 mm to 9.0 mm, 9.0 mm to 10.0 mm, or larger than 10.0 mm.” [para 0199]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include an inner diameter between 4.65 mm and 27 mm based on the teachings of Streeter, as a way to provide a fluid injection system to hold a specific volume of fluid   [para 0008, 0198].
Hoyle, as modified by Aneas, Julien and Streeter does not explicitly teach a medical device for expelling or injecting pharmaceutical compositions, comprising: a hollow device body having a cannula; a container assembly inside the hollow device body, the container assembly comprising: an actuation mechanism that moves the container and the plunger relative to each other and relative to the cannula in a substantially axial direction inside the hollow device body, the container assembly being arranged in the hollow device body so that the cannula pierces the plunger into the sealed area upon movement by the actuation mechanism and applies pressure to the sealed area.
Rubin teaches a medical device (auto-injector 16) for expelling or injecting pharmaceutical compositions (“rapid delivery of the bolus of the medication” [Col 9, lines 9-10]), comprising: a hollow device body (housing 10) having a cannula (injection needle 90); a container assembly (container 84) inside the hollow device body (housing 10), the container assembly (container 84) comprising; an actuation mechanism (“such movement, initiated by pressing the forward end of the actuator against the injection site causes the fingers 42 to pivot outwardly, disengaging each detent 44 from its associated latch 128, and freeing the syringe assembly 34 for forward movement. The syringe assembly is biased for such movement by an injector compression spring 146.” [Col 9, lines 55-61]; “when the latches 128 have been released, the syringe assembly 34 is released and is driven immediately and forcefully in a forward direction by the injector spring 146” [Col 10, lines 10-12]) that moves the container and the plunger relative to each other (“the container 84, however, is free to continue forward advancement sliding over the plunger, under the continued force of the spring 146” {Col 10, lines 45-47]) and relative to the cannula in a substantially axial direction inside the hollow device body (“as the syringe assembly 34 is driven forwardly, the sharp, forward tip of the injection needle projects longitudinally” [Col 10, lines 16-17]), the container assembly being arranged in the hollow device body so that the cannula pierces the plunger into the sealed area (“continued advancement causes the septum 112 to impale itself on the needle 90” [Col 10, lines 41-42]) upon movement by the actuation mechanism and applies pressure to the sealed area (“the container 84, however, is free to continue forward advancement sliding over the plunger, under the continued force of the spring 146” [Col 10, lines 45-47]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified syringe of Hoyle to further include a medical device for expelling or injecting pharmaceutical compositions, comprising: a hollow device body having a cannula; a container assembly inside the hollow device body, the container assembly comprising: an actuation mechanism that moves the container and the plunger relative to each other and relative to the cannula in a substantially axial direction inside the hollow device body, the container assembly being arranged in the hollow device body so that the cannula pierces the plunger into the sealed area upon movement by the actuation mechanism and applies pressure to the sealed area based on the teachings of Rubin, as a way to provide a more compact, low profile, easily used auto-injector for rapid transcutaneous administration of a predetermined dose of medication [Col 2, lines 35-37].

Regarding claim 12, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle further teaches further comprising a pharmaceutical composition (injectionable medicinal substance 12) in the sealed area (reservoir 11). 

Regarding claim 14, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer. 
Julien teaches wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer (“such inner layer is composed of thermoplastic polyolefins” [Col 9, lines 35-36]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified syringe of Hoyle to further include wherein the common material is selected from a group consisting of a borosilicate glass, an alumino-silicate glass, a cycloolefin copolymer, and a cycloolefin polymer based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regarding claims 16, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the average Zn-leachability is 0.00135µg/cm2 or less. 
Julien teaches wherein the container has an inner surface that has an average Zn-leachability is 0.00085µg/cm2 or less (“the PVDF copolymer containing inner product contact layer multilayer tubing is free of leachable and extractable aluminum, calcium and zinc” [Col 14, lines 28-30]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the average Zn-leachability is 0.00135µg/cm2 or less based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regarding claims 17, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the average Zn-leachability is 0.00055µg/cm2 or less. 
Julien teaches wherein the container has and inner surface that has an average Zn-leachability is 0.00055µg/cm2 or less (“the PVDF copolymer containing inner product contact layer multilayer tubing is free of leachable and extractable aluminum, calcium and zinc” [Col 14, lines 28-30]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the average Zn-leachability is 0.00055µg/cm2 or less based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regarding claims 18, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the inner surface has an average Mg-leachability of 0.04000µg/cm2 or less. 
Julien teaches wherein the inner surface has an average Mg-leachability of 0.04000µg/cm2 or less (the inventive tubing is essentially chemically inert, essentially free of leachable and extractable materials [Col 6, lines 10-12]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the inner surface has an average Mg-leachability of 0.04000µg/cm2 or less based on the teachings of Julien, as a way to avoid contamination of the transported material [Col 1, line 33].

Regarding claim 20, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the ratio is between 6:1 and 7:1. 
Aneas teaches wherein the length to outer diamter ratio is between 6:1 and 7:1 (“a cartridge is a cylindrical container with a circular section, the length of which is about 60 mm and the outer diameter of which is comprised between 8.5 and 12 mm” [Col 1, lines 34-37]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the ratio is between 6:1 and 7:1 based on the teachings of Aneas, as a way for patients increasingly frequently use an injection pen, which is easier to use than a traditional syringe, since it can be store discreetly and safety [Col 1, lines 28-30].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, in further view of Rubin et al. (US Patent No. 7,658,724), as applied to claim 11 above, and in further view of Forrester (US Publication 2006/0183957).

Regarding claim 13, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the common material has a compaction of 200µm/100mm or less. 
Forrester teaches wherein the common material has a compaction of 200µm/100mm or less (“The foregoing results in Example 1 readily established the operability of the present process to stabilize lead and heavy metal bearing ash and scrubber residue thus reducing leachability to less than the regulatory limit. Given the effectiveness of the stabilizing agents and high pressure compaction in causing lead and metals to stabilize as presented in the Table 1, it is believed that an amount of the stabilization and compaction equivalent to less than 10% by weight of ash and scrubber residue mixtures should be effective.” [Para 0026]). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include wherein the common material has a compaction of 200µm/100mm or less based on the teachings of Forrester, as a way of proactive leaching reduction means [Para 0015]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, in further view of Rubin et al. (US Patent No. 7,658,724), as applied to claim 11 above, and in further view of Wang et al. (US Patent 7,282,269).

Regarding claim 15, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach wherein the plunger comprises a rubber material having a Zn-leachability of 0.00800µg/cm2 or less. 
Wang teaches wherein the plunger comprises a rubber material having a Zn-leachability of 0.00800µg/cm2 or less (“conventional curatives such as zinc oxide, sulfur or sulfur-containing accelerators are not necessary to effect curing of the composition, but may be present in an alternative embodiment. Thus, in one embodiment of the invention, these additives – metal oxides, sulfur, sulfur-containing accelerators – are absent from the composition” [Col 5, lines 57-63]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified syringe of Hoyle to further include the plunger comprises a rubber material having a Zn-leachability of 0.00800µg/cm2 or less based on the teachings of Wang, such that some of these sources may contaminate certain medicines either directly or by catalyzing unwanted reactions in the medicines [Col 1, lines 50-53].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US Patent 7,470,259), hereinafter Hoyle, in further view of Aneas (US Patent 10,729,854), hereinafter Aneas, in further view of Julien (US Patent 9,682,526), hereinafter Julien, in further view of Streeter et al. (US Publication 2021/0228806), hereinafter Streeter, in further view of Rubin et al. (US Patent No. 7,658,724), as applied to claim 11 above, and in further view of Berger et al. (US Publication 2018/0080586).

Regarding claim 19, modified Hoyle teaches the syringe according to claim 11. Modified Hoyle does not explicitly teach further comprising a pressure compliance of at least 0.64N/mm2 x (inner diameter)2. 
Berger teaches further comprising a pressure compliance of at least 0.64N/mm2 x (inner diameter)2 (“The layers were pulled apart at a test speed of 50 mm/min while, simultaneously, a diagram of the required force in newtons versus the displacement in millimeters was recorded. This diagram was used to determine the separation resistance in newtons per milimetre which relates to the width of the adherent contact area.” [Para 0133]; “f) Leaching resistance: By means of the determination of leaching” [Para 0135]; Table 1). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified syringe of Hoyle to further include comprising a pressure compliance of at least 0.64N/mm2 x (inner diameter)2 based on the teachings of Berger, as a way of having high leaching resistance [Para 0007]. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Prior Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lockhart (US 2,408,323) teaches a hollow cylindrical body (medicine tube 12) having a constant outer diameter along its length (fig 3).
Suzuki et al. (US 2021/0017070) teaches a borosilicate glass vial having an inner diameter (Di) between 4.65 mm and 27 mm (an inner diameter of 10.6 mm – 14 mm [para 0093]).
Schott AG (DE 20 2010 014 985) teaches a borosilicate glass having the following composition in terms of weight percentages: 71.5-78 % of SiO2, 10-12% of B2O3, 3-7% of Al2O3, 6.5-8% of Na2O, 0.5-2% of K2O, 1.5-1.9% of MgO, 0.3-1% of CaO, 0-0.5% of SrO, 0-0.5% of BaO, and 0-0.2% each of fining agents such as SnO2, CeO2, TiO2, and Li2O (para [0015] - [0029]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS CHIANG/
Examiner, Art Unit 3791  
                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791